Citation Nr: 1704312	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to January 1980, and from August 1980 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied claims for service connection for a low back disorder, and a cervical spine disability, and determined that new and material evidence had not been presented to reopen a claim for bilateral hearing loss.  The Veteran has appealed the denial of his claims for service connection.

In April 2013, the Board remanded the claim for service connection for a low back disability for additional development. 

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.

In August 2014, the Board remanded the claims for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2006, the RO denied service connection for bilateral hearing loss.

2.  The evidence received since the RO's February 2006 decision, in which the RO denied service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  A low back disability, and a cervical spine disability, are not related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 2006 decision which denied service connection for bilateral hearing loss; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  A low back disability, and a cervical spine disability, were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claim for service connection for bilateral hearing loss. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2016). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The evidence of record at the time of the RO's February 2006 decision included the Veteran's personnel records.  The Veteran's discharges (DD Form 214) showed that his primary specialty title was BT (boiler technician).  His personnel records also indicated that he performed duties as a boiler technician, and that he was advised to use hearing protection.  
 
The Veteran's service treatment records showed that in 1977 he was treated for ear symptoms and was noted to have a small amount of blood in the ear canal.  On examination, his TMs (tympanic membranes) were normal.  This evidence showed that during service the Veteran was afforded a number of audiograms, with at least one complaint of hearing loss.  None of the audiometric test results showed that the Veteran had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  Examination reports, dated in January 1980, August 1980 (separation from the Veteran's first period of active duty), and June 1984 (separation from the Veteran's second period of active duty), showed that his ears, and drums, were clinically evaluated as normal.  The reports contained audiometric test results, which did not show that the Veteran had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history" for the August 1980 examination report, the Veteran indicated that he did not have a history of hearing loss.  

The post-service medical evidence consisted of VA reports, dated between March and December of 2005.  The evidence included indications of bilateral hearing loss, but no audiometric test results.    

The most recent and final denial of this claim was in February 2006.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence received since the RO's February 2006 rating decision includes VA and non-VA reports, dated between 2000 and 2016.  Private treatment records show that between 2000 and 2001, the Veteran was treated for serous otitis.

VA progress notes show that in April 2006, the Veteran reported a history of hearing loss since 1980.  The report notes that the Veteran had not yet been given an audiogram, and that there was a "potential need for hearing aids" based on such an audiogram.  However, a July 20, 2006, report notes that the Veteran had been given an audiogram, with normal results, and that there were "some functional or behavioral issues" that the examiner felt "confounded the exam."  The report notes that although the Veteran had asserted that he had a past hearing examination that showed sensorineural hearing loss, that "today's test contradicts that finding."  On examination, functional behavior was noted.  An associated audiology consultation report, dated July 20, 2006, contains findings for the average hearing loss in each ear, and SDS (speech discrimination scores), but does not contain audiometric test results to indicate that the Veteran had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  An April 15, 2009, report notes that following testing, the Veteran was found to have normal hearing AD (right ear) and borderline normal to mild sensorineural hearing loss, sloping to moderate in the high frequencies AS (left ear).  Overall, multiple VA progress notes contain notations of hearing loss.  

This evidence, which was not of record at the time of the February 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  Although not conclusive, the submitted evidence contains evidence of hearing loss that was not of record at the time of the RO's February 2006 decision.  The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  The claim is therefore reopened.

Service Connection

The law with regard to service connection was discussed infra.  In addition, service connection may be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records show that on May 31, 1977, he sustained multiple abrasions to both feet and his back due to a motorcycle accident in which he was riding barefoot.  He was noted to have ETOH (alcohol) on his breath, to have "turned motorcycle over when he hit a curb," and to have multiple contusions and abrasions of the extremities.  There was no LOC (loss of consciousness).  The assessment was multiple abrasions back, legs, and feet.  A June 2, 1977, report notes dressing changes were provided, and that he had abrasions on his feet and back.  There is a notation of multiple abrasions of the bilateral legs and "post-thorax."  A June 3, 1977, report notes complaints of left leg pain, and that the abrasions on his back were dry and flat with some moist areas.  The impression was "tissue trauma multiple abrasions."  A June 6, 1977, report notes dressing changes were provided for both feet.  The assessment was soft tissue trauma left foot.  An August 1977 report notes a history of a motorcycle accident with pain in areas that included the mid-thoracic spine.  X-rays of the thoracic and lumbar spines were negative.  A separation examination report for the Veteran's first period of active duty, dated in January 1980, does not note any abnormalities or disorders of the spine.  The Veteran's entrance examination report for his second period of active duty, dated in August 1980, shows that his spine was clinically evaluated as normal.  In an associated "report of medical history" the Veteran indicated that he did not have a history of recurrent back pain.  He noted a history of hospitalization for ankle sprain in 1978.  The Veteran's separation examination report, dated in June 1984, shows that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, it includes VA progress notes which show that the Veteran complained of neck and low back pain beginning in March 2005, with another complaint of low back pain on August 11, 2006.  A March 2009 X-ray report for the lumbar spine contains an impression noting mild degenerative disc disease at L4-5 and L5-S1, and mild anterior wedging of T-11 and T-12 "may be physiologic."

Private treatment records, dated between 2007 and 2009 (associated with a decision of the Social Security Administration) note that the Veteran complained of back pain, with MRI (magnetic resonance imaging) studies and X-rays showing L5-S1 disc extrusion with annular tear, mild mass effect on the thecal sac, and possible minimal contact with the right S-1 nerve root, and moderate degenerative disc disease changes at multiple levels in the lumbar spine.  A February 2007 report shows that the Veteran reported a four-month history of back pain, and that the examiner noted "no pertinent medical history."

A VA spine examination report, dated in May 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of a motorcycle accident in 1982-83, with about ten days of hospitalization.  The diagnosis was mild degenerative disc disease with multilevel facet arthropathy and mild disc bulge at L5-S1.  The examiner summarized the Veteran's inservice treatment related to his motorcycle accident (to include noting that it occurred in 1977, not in 1982-83 as reported by the Veteran), to include a normal examination other than abrasions, no subsequent treatments for his low back, and a normal examination upon separation from service in 1984.  The examiner indicated (incorrectly) that there was no back pain reported upon VA treatment in March 2005.  He further noted that the first record of complaints of back pain was on August 11, 2006, followed by additional private treatment beginning in 2007, and VA treatment beginning in 2009.  The examiner noted that the Veteran's private treatment reports did not contain an obvious discussion of the mechanism of injury for his back, that there is an obvious onset of pain dated to August 2006, and that from 1977 to 2006, there is no evidence of a chronic back pain.  The examiner concluded, "Therefore, the Veteran's current back pain is less likely than not related to his motorcycle accident from 1977."

A VA back (thoracolumbar spine) disability benefits questionnaire (DBQ), dated in September 2014, shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that while on active duty he was involved in a MVA (motor vehicle accident) where he was run over by a car at an intersection in August 1983.  After his injury, he was "laid up in the hospital for close to two weeks while the scrubbed rocks out of his arm, scalp."  He did not recall a lot of back pain at that time, just a dull ache.  His pain seemed to worsen a few years later, and he noticed that he could carry less weight over time.  Around 1984, he noticed having difficulty at his job wearing his tool bag and carrying parts around.  There is no history of back surgery, and no other trauma or MVAs.  The diagnosis was degenerative disc disease, lumbar spine.  The date of diagnosis was 2006.  There is no evidence to suggest that the Veteran's current lumbar back condition is related to, or was incurred during, service.  The Veteran's current lumbar MRI only reveals mild degenerative disease of the lumbar spine, which is consistent with the Veteran's age.  No change is warranted to the May 2011 VA examiner's opinion, because no evidence was found to alter that opinion.  

A decision of the Social Security Administration, dated in August 2009, shows that the Veteran was determined to have been disabled since January 2009, with a primary diagnosis of back disorders (discogenic and degenerative), and a secondary diagnosis of some anxiety-related disorders.

As an initial matter, the Board finds the Veteran is not an accurate historian.  As noted supra, notwithstanding treatment for abrasions of his back in 1977, the Veteran is not shown to have been treated for neck or back pain during service, no relevant disorders were noted upon separation from service, and he denied having recurrent back pain upon separation from service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although not dispositive of this issue, the Board notes that no complaints of neck or back pain are shown following service until March 2005, which is about 20 years after separation from service.  At no point prior to at least 2009 did the Veteran report a history of a motorcycle accident in association with treatment for back or neck symptoms.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Finally, Dr. J.G.'s July 2009 report shows that he concluded that the Veteran's "allegations lacked credibility because his subjective complaints and functional limitations were not supported by the evidence as a whole in the disabling degree alleged."  See also report from D.T., M.D., dated in July 2009 (same).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Accordingly, the Board finds that the Veteran is not an accurate historian as to the issues in question.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that service connection for a low back disability, and a cervical spine disability is not warranted.  Notwithstanding treatment for abrasions on his back from a motorcycle accident in 1977, the Veteran was not treated for any relevant low back or cervical spine symptoms during service, nor was a low back disability, or a cervical spine disability, shown upon separation from either period of active duty service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).  

With regard to the claim for a cervical spine disability, the Board finds that this claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that 38 U.S.C.A. § § 1110 and 1131 require the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, there is no evidence to show that arthritis of the cervical spine was present to a compensable degree within one year of separation from active duty, and there is no medical evidence to show that the Veteran currently has a cervical spine disability.  Id.; 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.  

With regard to the claim for a low back disability, the earliest post-service medical evidence of treatment for back symptoms is dated in 2005.  The Veteran has been found not to be an accurate historian, and this is about 30 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  The Board further notes that, following service, documentation associated with a decision of the Social Security Administration (SSA) shows that since 2002, the Veteran was employed in positions involving frequent lifting of between 10 and 50 pounds, with most of his employment requiring lifting of 100 pounds or more.  His ability to do such lifting is inconsistent with his claim of ongoing low back symptoms since his service.  In addition, the September 2014 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although it has been afforded less probative value, the Board notes that the May 2011 VA opinion also weighs against the claim, and that there is no competent opinion of record in favor of the claim.  There is no evidence to show that arthritis of the low back was present to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered that the May 2011 VA examiner apparently overlooked an instance of a complaint of back pain in March 2005.  However, there was no relevant diagnosis, or evidence of back pathology at that time.  The examiner correctly noted that there was no subsequent treatment until August 2006.  Medical evidence should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The May 2011 VA examiner's conclusion was reviewed and endorsed by the September 2014 VA expert.  Given that the Veteran was separated from service in 1984, when viewed in context this error is not shown to have been a significant and material error, and there is no basis to find that either expert's conclusion would have been different but for this error, or that it resulted in any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With regard to the appellant's own contentions, the issues on appeal are based on the contentions that a low back disability, and a cervical spine disability, are related to the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), to include testimony as to the onset or severity of joint symptoms, the Veteran has been found not to be credible.  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed cervical spine disability is not currently shown, and the claimed low back disability is not shown until many years following separation from service.  There is no competent opinion of record in favor of either of the claims on any basis.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that a low back disability and/or a cervical spine disability were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, other than discussed infra, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination for his low back, and an etiological opinion has been obtained.  With regard to the claim for the cervical spine, the Veteran had not been afforded an examination, and an etiological opinion has not been obtained.  However, as Veteran was not treated for any relevant symptoms during service, the claimed condition is not currently shown, and as there is no competent opinion in support of the claim, an examination and opinion are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In August 2014, the Board remanded these claims.  The Board directed that
An attempt be made to obtain the Veteran's claimed treatment records from Tripler Army Medical Center (AMC), and, if so obtained, that an addendum opinion be obtained.  However, in reports, received in December 2014 and March 2015, the Tripler AMC indicated that it did not have any records for the Veteran.  In April 2015, the Veteran was notified that this evidence was determined to be unavailable.  38 U.S.C.A. §5103A(b)(3); 38 C.F.R. §3.159(c)(2).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, to this extent, the appeal is granted.

Service connection for a low back disability, and a cervical spine disability, is denied.


REMAND

The Veteran is shown, by objective evidence, to have been exposed to loud noise during service, and to have complained of hearing loss during service.  

There are indications that the Veteran was afforded audiological testing by VA on July 20, 2006, and April 15, 2009.  However, these audiological test results are not currently associated with the claims file.  On remand, an attempt should be made to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Following this development, and whether or not the aforementioned VA reports are obtained, schedule the Veteran for an audiological examination, to include obtaining an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's VA audiological test results, dated July 20, 2006, and April 15, 2009.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate all identified records should be continued until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

2.  Following completion of the development requested in the first paragraph of this remand, arrange for the Veteran to be examined by an examiner with sufficient expertise to determine the etiology of his bilateral hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must be notified that the Veteran has been found not to be a credible historian.  Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

a)  Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's bilateral hearing loss originated during service, or is otherwise etiologically related to any in-service disease, event, or injury.

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

c) Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015)




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


